Citation Nr: 1818573	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-25 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than June 22, 2010, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from February 1970 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for bilateral hearing loss, evaluated at 50 percent disabling, effective June 22, 2010.  The Veteran filed a Notice of Disagreement (NOD) in October 2011, contesting the effective date assigned for the grant of service connection.  A Statement of the Case (SOC) was issued in July 2014.  The Veteran perfected a timely substantive appeal in August 2014.

By way of an August 2013 rating decision, evaluation of the Veteran's service connected hearing loss was increased to 100 percent, effective May 24, 2013.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2010 rating decision, the RO granted service connection for hearing loss, evaluated 50 percent disabling, effective from June 22, 2010.  As described above, the Veteran initiated the appeals process, ultimately filing a timely substantive appeal in August 2014, seeking an earlier effective date for the grant of service connection.

In January 2017, the Veteran appeared before the undersigned VLJ at a videoconference Board hearing.  Following discussion with his representative and the VLJ, the Veteran indicated his desire to challenged the previously disallowed claim of service connection for bilateral hearing loss in the April 1999 rating decision on the grounds of clear and unmistakable error (CUE).  The VLJ informed the Veteran that she was unable to decide the earlier effective date issue on appeal prior to adjudication of the CUE claim, as the issues were inextricably intertwined.  

Because a finding of CUE in the prior rating decision could render moot the appealed claim of an earlier effective date for the grant of service connection for hearing loss, the Board finds that this discrete CUE claim is inextricably intertwined with the appealed claim for an earlier effective date for the grant of service connection for hearing loss.  See Shields v. Brown, 8 Vet. App. 346, 350-51 (1995); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, since the RO has not addressed the Veteran's claim of whether the April 1999 rating decision, which denied service connection for hearing loss, was the product of clear and unmistakable error in the first instance, the appeal must be remanded pending RO adjudication of that claim.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc) ("[W]hen attacking a prior RO decision, each [clear and unmistakable error theory] must be presented to and adjudicated by the RO in the first instance, and, if not, the Board lacks jurisdiction over the merits of the matter.").  The Board cannot consider the issue of CUE in the first instance.  Therefore, on remand, the AOJ should adjudicate the newly raised CUE matter.

While the CUE claim is intertwined with the appealed claim for an earlier effective date, they are nonetheless distinct issues. The Board emphasizes, however, that to obtain appellate review of any issue, including CUE, not currently in appellate status, a perfected appeal must be filed. See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2017).

Accordingly, the case is REMANDED for the following action:

1.  The RO adjudicate, in a formal rating decision, whether the April 1999 rating decision denying service connection for hearing loss should be reversed or revised on the grounds of clear and unmistakable error.  Thereafter, the Veteran and his representative should be provided written notice of the determination.  They must be provided with notice of the Veteran's right of appeal.

This discrete issue of clear and unmistakable error should not be certified to the Board unless the Veteran perfects an appeal by submitting a timely notice of disagreement, and following issuance of a SOC, the filing of a timely substantive appeal.

2.  If the claim of entitlement to an effective date earlier than June 22, 2010, for the grant of service connection for hearing loss remains adverse to the Veteran, the RO should furnish a supplemental SOC.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




